Carley, Justice,
dissenting.
In this case, Georgia Power Company (Georgia Power) sought injunctive relief as to the removal of light poles which allegedly interfered with its easements across property owned by George Hunt. Georgia Power moved for an interlocutory injunction and, after the hearing, Hunt transferred his property to a third party. Thereafter, Georgia Power neither moved to join the transferee as a party-defendant nor moved to substitute the transferee as the party-defendant. When the trial court subsequently deferred its ruling on the motion for an interlocutory injunction until issues of fact were resolved by a jury, Georgia Power filed this direct appeal. The majority holds that the trial court’s order is directly appealable, but nevertheless concludes that Georgia Power’s appeal must be dismissed because of Hunt’s transfer of the property. I agree with the majority that the trial court’s order is directly appealable, but I cannot concur with the dismissal of the appeal on the basis of the transfer of the property.
OCGA § 9-11-25 (c) provides that,
[i]n the case of any transfer of interest, the action may be continued by or against the original party unless the court, upon motion, directs the person to whom the interest is transferred to be substituted in the action or joined with the original party.
As the majority correctly notes, this statute does not control what actions survive a transfer, but deals only with the applicable procedure *335in an action which, under substantive law, does otherwise survive a transfer. Goodyear v. Trust Co. Bank, 248 Ga. 407, 408 (284 SE2d 6) (1981). Accordingly, the determinative issue is whether Georgia Power’s action survives the transfer by Hunt. If it does, OCGA § 9-11-25 authorizes the post-transfer continuation of the action.
It is clear that a plaintiff’s claim which is predicated upon his status as a landowner will not survive the transfer of his interest in the property. In that circumstance, the plaintiff divests himself of standing to pursue a claim in his capacity as a landowner and the claim will be rendered moot by the transfer. Goodyear v. Trust Co. Bank, 247 Ga. 281, 284 (1) (276 SE2d 30) (1981). Here, however, Georgia Power is the plaintiff and it has not transferred its easements. Rather, the only transfer was accomplished by Hunt, who occupies the status of the defendant. Clearly, Georgia Power should not be deemed to have lost its standing to seek removal of an interference with its untransferred easements, simply because Hunt has transferred his interest in the underlying fee. To hold that survival of the plaintiff’s claim is dependent upon the defendant’s transfer of his or her interest would mean that the defendant has absolute control over the litigation and can manipulate the plaintiff and the courts at will. The defendant can freely transfer his interest, thereby “mooting” the plaintiff’s claim, and then freely take a retransfer of interest in the property.
The majority does not address the survival of Georgia Power’s claim, but holds that dismissal is warranted because, in the event that Georgia Power should win on the merits, the effect of granting “injunctive relief against Hunt, with respect to property he no longer owns, would be to order him to commit potentially unlawful acts.” This is clearly erroneous. Georgia Power could have moved to substitute Hunt’s transferee as the defendant in the action. If, however, Georgia Power’s claim survives Hunt’s transfer, the failure to have sought a post-transfer substitution is immaterial.
The most significant feature of Rule 25 (c) is that it does not require that anything be done after an interest has been transferred. The action may be continued by or against the original party, and the judgment will be binding on his successor in interest even though he is not named.
Wright, Miller & Kane, Federal Practice & Procedure: Civil 2d § 1958, p. 555. Thus, requiring Hunt to remove the light poles will not be tantamount to ordering him “to commit potentially unlawful acts,” since the transferee, being bound by the judgment against Hunt, cannot maintain the continued unauthorized interference with Georgia Power’s easements.
*336Decided February 12, 1996 —
Reconsideration denied March 7, 1996.
Reinhardt, Whitley & Wilmot, John R. Reinhardt, Troutman Sanders, Donald W. Janney, for appellant.
Allen, Kelley & Sowell, Roy B. Allen, Jr., for appellee.
The majority also holds that dismissal is warranted because Georgia Power “has in no way established that Hunt’s transfer of the property was fraudulent. ...” However, there is no need for Georgia Power to make such a specific showing. Our General Assembly, through enactment of OCGA § 9-11-25 (c), has already made the policy determination that the potential for a fraudulent transfer mandates a general procedure whereby any and all actions which survive a transfer can be continued by or against the original party “unless the court, upon motion,” orders the transferee to be substituted or joined. Thus, to derive the benefit of OCGA § 9-11-25 (c), Georgia Power need show only that its claim for removal of the lightpoles survived Hunt’s transfer. Since that showing has been made and the majority cites no authority to the contrary, I must respectfully dissent to the dismissal of Georgia Power’s appeal.
I am authorized to state that Chief Justice Benham and Presiding Justice Fletcher join in this dissent.